Exhibit 10.32

 

Loan No. Z269S02

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Amended and Restated Master Loan Agreement dated July 21,
2003 (the “MLA”), is entered into as of November 7, 2003, between CoBANK, ACB
(“CoBank”) and AMERICAN CRYSTAL SUGAR COMPANY, Moorhead, Minnesota (the
“Company.

 

SECTION 1.                            On the terms and conditions set forth in
the MLA and this Supplement, CoBank agrees to make loans to the Company during
the period set forth below in an aggregate principal amount not to exceed, at
any one time outstanding, the lesser of the “Borrowing Base” (as calculated
pursuant to the Borrowing Base Certificate, the form of this is attached hereto
as Exhibit A) or the sum of $45,000,000.00 (the “S02 Commitment”) plus the
commitment under the Supplement Z269S01F (the “S01 Commitment”).  Within the
limits of the S02 Commitment, but subject to the combined limit of the S02
Commitment and the S01 Commitment and the limit of the Borrowing Base, the
Company may borrow, repay and reborrow.

 

SECTION 2.                            Purpose.  The purpose of the Commitment is
to finance the Company’s general corporate purposes and fund working capital
requirements.

 

SECTION 3.                            Term.  The term of the Commitment shall be
from the date hereof, up to and including May 15, 2004, or such later date as
CoBank may, in its sole discretion, authorize in writing.

 

SECTION 4.                            Interest.  The Company agrees to pay
interest on the unpaid balance of the loans in accordance with one or more of
the following interest rate options, as selected by the Company:

 

(A)                               Base Rate Option.  At a rate per annum at all
times equal to the Base Rate.  For the purposes hereof, Base Rate means that
rate in effect from day to day defined as the “prime rate” as published from
time to time in the Eastern Edition of The Wall Street Journal as the average
prime lending rate for seventy-five percent (75%) of the United States’ thirty
(30) largest commercial banks, or if The Wall Street Journal shall cease
publication or cease publishing the “prime rate” on a regular basis, such other
regularly published average prime rate applicable to such commercial banks as is
acceptable to the Lender in its reasonable discretion.  Loans for which the Base
Rate option is selected are referred to herein as “Base Rate Loans”.  Base Rate
Loans shall be:  (a) in minimum amounts of $5,000,000 and incremental multiples
of $1,000,000; and (b) made available on any Banking Day.

 

(B)                               Quoted Rate.  At a fixed rate per annum to be
quoted by CoBank in its sole discretion in each instance.  Under this option,
rates may be fixed on such balances and for such periods, as may be agreeable to
CoBank in its sole discretion in each instance, provided that:  (1) the maximum
fixed period shall be 1 day; and (2) the minimum amount that may be fixed each
time shall be $5,000,000.00.

 

(C)                               LIBOR Option.  At a fixed rate equal to
“LIBOR” (as hereinafter defined) plus 100 basis points per annum.  Under this
option:  (a) rates may be fixed for “Interest Periods” (as hereinafter defined)
of 1, 2,  or 3 months, as selected by the Company; (b) the minimum amount that
may be fixed at any one time shall be $5,000,000.00; and (c) rates may only be
fixed on a “Banking Day” (as hereinafter defined) or, at the option of the
Company, on 3 Banking Days’ prior notice.  For purposes hereof: (i) ”LIBOR”
shall mean the rate (rounded upward to the nearest sixteenth and adjusted for
reserves required on “Eurocurrency Liabilities” (as hereinafter defined) for
banks subject to “FRB Regulation D” (as hereinafter defined) or required by any
other federal law or regulation) quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time 2 Banking Days before the commencement of the

 

--------------------------------------------------------------------------------


 

Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on the BBA’s official
website; (ii) “Banking Day” shall mean a day on which CoBank is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (iii) “Interest Period” shall mean a period commencing on the day the
Company elects to fix a rate under this option and ending on the numerically
corresponding day in the next calendar month or the month that is 1, 2, or 3
months thereafter, as the case may be; provided, however, that:  (x) in the
event such ending day is not a Banking Day, such period shall be extended to the
next Banking Day unless such next Banking Day falls in the next calendar month,
in which case it shall end on the preceding Banking Day; and (y) if there is no
numerically corresponding day in the month, then such period shall end on the
last Banking Day in the relevant month; (iv) “Eurocurrency Liabilities” shall
have meaning as set forth in FRB Regulation D; and (v) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

 

(1)                                  Notwithstanding anything herein to the
contrary, if, on or prior to the determination of the LIBOR rate for any LIBOR
Interest Period, CoBank determines (which determination shall be conclusive)
that quotations of interest rates in accordance with the definition of LIBOR
rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR rate advances
as provided in this Supplement, then CoBank shall give the Company prompt notice
thereof, and so long as such condition remains in effect, CoBank shall be under
no obligation to make LIBOR rate loans, convert Base Rate loans into LIBOR rate
loans, or continue LIBOR rate loans, and the Company shall, on the last day(s)
of the then current applicable LIBOR Interest Period(s) for the outstanding
LIBOR rate loans, either prepay such LIBOR rate loans or such LIBOR rate loans
shall automatically be converted into a Base Rate loan in accordance with this
Section 4

 

(2)                                  If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof subsequent to the date hereof (each, a
“Change in Law”) shall make it unlawful for CoBank to (a) advance any LIBOR rate
loan or (b) maintain all or any portion of a LIBOR rate loan, then CoBank shall
promptly notify the Company thereof.  In the former event, any obligation of
CoBank to make available any future LIBOR rate loan shall immediately be
canceled (and, in lieu thereof shall be made as a Base Rate loan or Quoted Rate
loan at the option of the Company), and in the latter event, any such unlawful
LIBOR rate loan or portions thereof then outstanding shall be converted, at the
option of the Company, to either a Base Rate loan or a Quoted Rate loan;
provided, however, that if any such Change in Law shall permit the LIBOR rate to
remain in effect until the expiration of the LIBOR rate period applicable to any
such unlawful LIBOR rate loan, then such LIBOR rate loan shall continue in
effect until the expiration of such LIBOR rate period.  Upon the occurrence of
any of the foregoing events on account of any Change in Law, the Company shall
pay to CoBank immediately upon demand such amounts as may be necessary to
compensate CoBank for any fees, charges, or other costs incurred or payable by
CoBank as a result thereof and which are attributable to any LIBOR rate loans
made available to the Company hereunder.

 

(3)                                  If CoBank shall determine that, after the
date hereof, the adoption of any applicable Law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or

 

2

--------------------------------------------------------------------------------


 

directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on capital of CoBank as a
consequence of CoBank’s obligations hereunder to a level below that which CoBank
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy existing on the
date of this Supplement) by an amount deemed by CoBank to be material, then from
time to time, within fifteen (15) days after demand by CoBank, the Company shall
pay to CoBank such additional amount or amounts as will compensate CoBank for
such reduction.  CoBank agrees to take reasonable steps to reduce the amount of
such increase, provided, however, that CoBank shall not be required to take any
such step, if in CoBank’s sole opinion, CoBank would suffer an economic loss or
any negative legal or regulatory consequences as a result thereof.  If CoBank is
to require the Company to make payments under this Section then CoBank must make
a demand on the Company to make such payment within ninety (90) days of the
later of (1) the date on which such capital costs are actually incurred by
CoBank, or (2) the date on which CoBank knows, or should have known, that such
capital costs have been incurred by CoBank.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate unless the amount fixed is
repaid or fixed for an additional period.  Notwithstanding the foregoing, rates
may not be fixed for periods expiring after the maturity date of the loans.  All
elections provided for herein shall be made telephonically or in writing and
must be received by 12:00 Noon Company’s local time; in the case of LIBOR rate
loans, all such elections must be made in writing.  Interest shall be calculated
on the actual number of days each loan is outstanding on the basis of a year
consisting of 360 days and shall be payable monthly in arrears by the 20th day
of the following month or such other day that CoBank shall require in a written
notice to the Company, and at maturity; provided, however, in the event the
Company elects to fix all or a portion of the indebtedness outstanding under the
LIBOR interest rate option above, interest shall be payable at the maturity of
the interest period and if the LIBOR interest rate fix is for a period longer
than 3 months, interest on that portion of the indebtedness outstanding shall be
payable quarterly in arrears on each anniversary of the date the LIBOR interest
rate fix was made and at maturity.

 

SECTION 5.                            Promissory Note. The Company promises to
repay the unpaid principal balance of the loans on the first CoBank business day
following the last day of the term of the Commitment.  In addition to the above,
the Company promises to pay interest on the unpaid principal balance of the
loans at the times and in accordance with the provisions set forth in Section 4
hereof.

 

SECTION 6.                            Borrowing Base Certificate, Etc.  The
Company agrees to furnish a Borrowing Base Certificate to CoBank at such times
or intervals as CoBank may from time to time request.  Until receipt of such a
request, the Company agrees to furnish a Borrowing Base Certificate to CoBank as
soon as available after the end of each quarter, but in no event more than 5
days after the Company’s quarterly filing with the Securities Exchange
Commission, calculating the Borrowing Base as of the last day of the quarter for
which the Certificate is being furnished.  However, if no balance is outstanding
hereunder on the last day of such period, no Report need be furnished. 
Regardless of the frequency of the reporting, if

 

3

--------------------------------------------------------------------------------


 

at any time the amount outstanding under the Commitment exceeds the Borrowing
Base, the Company shall immediately notify CoBank and repay so much of the loans
as is necessary to reduce the amount outstanding under the Commitment to the
limits of the Borrowing Base.

 

SECTION 7.                            Commitment Fee.  In consideration of the
Commitment, the Company agrees to pay to CoBank a commitment fee on the average
daily unused portion of the Commitment at the rate of 20 basis points per annum
(calculated on a 360 day basis), payable quarterly in arrears by the 20th day
following each calendar quarter.  Such fee shall be payable for each calendar
quarter (or portion thereof) occurring during the original or any extended term
of the Commitment.  For purposes of calculating the commitment fee only, the
“Commitment” shall mean the dollar amount specified in Section 1 hereof,
irrespective of the Borrowing Base.

 

SECTION 9.  Facility Fee.  In consideration of the Commitment, the Company
agrees to pay to CoBank on the execution hereof, a fee in the amount of
$33,750.00.

 

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

/s/ Michael Tousignant

 

By:

/s/ Sam Wai

 

 

 

 

 

 

 

Title:

Vice President

 

Title:

Treasurer

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[Form of Borrowing Base]
American Crystal Sugar Company

Monthly Borrowing Base

For the month ended                         

 

Trade Accounts Receivables

 

$

@ 80%

$

 

(a)
Trade Accounts Receivables are defined as those of the Company and all
Subsidiaries which:  (1) arise from the sale and delivery of inventory on
ordinary trade terms; (2) are evidenced by an invoice; (3) are net of any
credit, trade or other allowance given to the account debtor; (4) are not owing
by an account debtor who has become insolvent or is the subject of any
bankruptcy, reorganization, liquidation or like proceeding; (5) are not subject
to any offset or deduction; (6) are not owing by an affiliate of Company; (7)
are not owing by an obligor located outside of the U.S. unless the receivable is
supported by a letter of credit issued by a bank acceptable to the CoBank; and
(8) are not government receivables.  The above provisions notwithstanding, Trade
Receivables shall also exclude (i) any accounts that are past due more than 90
days, and (ii) any contra account regardless of the date;

 

Inventory

 

$

 (b)

 

 

 

Inventory as determined on the basis of Net Realizable Value, defined as the
expected selling price of an inventory item less expected costs to complete and
dispose, as determined in accordance with GAAP.

 


CROP PAYMENTS DUE NON-MEMBERS AND MEMBERS


 


$


(C)


 


 


 


 


 


 


 


 

Net Inventory Value (b-c)

 

$

@ 75%

$

 

(d)

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base (a+d)

 

 

 

$

 

 

 

 

 

 

 


COMMERCIAL PAPER


 


 


 


$


(E)


 


 


 


 


 


 

Seasonal Loan – Z269S01F

 

 

 

 

(f)

 

 

 

 

 

 

Seasonal Loan – Z269S02

 

 

 

 

(g)

 

 

 

 

 

 

Commodity Credit Corp. loans

 

 

 

 

(h)

 

 

 

 

 

 

Total Short-term Loans (e+f+g+h)

 

$

 

 

 

 

--------------------------------------------------------------------------------